June 26, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                         RAHUL K. NATH, M.D., Appellant

NO. 14-11-00127-CV                        V.

                   BAYLOR COLLEGE OF MEDICINE, Appellee
                      ________________________________

       This court today issued a substitute opinion. We order this court’s former
judgment of May 3, 2012 be vacated, set aside, and annulled. We further order this
court’s opinion of May 3, 2012 withdrawn. We deny appellant RAHUL K. NATH
M.D.’s motion for rehearing.

       This cause, an appeal in favor of appellee, BAYLOR COLLEGE OF MEDICINE,
signed November 19, 2010, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, RAHUL K. NATH, M.D., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.